Citation Nr: 1404490	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  13-04 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut



THE ISSUE

Entitlement to a compensable evaluation for a seizure disorder.  



REPRESENTATION

Appellant represented by:	Bryan Held, Agent 



ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1977 to May 1977 and from May 1986 to July 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  

Although the RO indicated the claim stemmed only from a November 2011 rating decision, the Board notes that the Veteran submitted an additional statement in April 2011, within one year of the November 2010 rating decision noted above.  38 C.F.R. § 3.156(b) provides that evidence received within the one year period prior to a rating decision becoming final is to be considered as having been received in connection with the claim which was pending at the beginning of the appeal period.  In such situations, the applicable rating action will not become final, and any subsequent decision based on such evidence will effectively be considered as part of the original claim.  Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  As such, the November 2010 rating decision did not become final.  Accordingly, the claim on appeal stems from that November 2010 rating decision.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The Board notes that the Veteran's appeal had originally included a claim for service connection for peripheral neuropathy.  However, the Veteran did not submit a substantive appeal for that particular issue.  In fact, his representative specifically indicated in the February 2013 substantive appeal that they were only appealing the issue of entitlement to an increased evaluation for a seizure disorder.  Therefore, the issue of entitlement to service connection for peripheral neuropathy is not currently before the Board for appellate review.  See 38 U.S.C.A. § 7105(d)(3).  

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  A review of the Veteran's Virtual VA claims file reveals treatment records from the West Haven VA Medical Center (VAMC) dated from November 2010 to January 2013.  However, the RO reviewed these records in the January 2013 statement of the case (SOC).  

In a May 2012 statement, the Veteran's representative raised the issue of a clear and unmistakable error (CUE) in the assignment of a noncompensable evaluation; however, he did not specify which rating decision he believes contains CUE.  Nevertheless, the Agency of Original Jurisdiction (AOJ) has not adjudicated this claim.  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a March 2012 statement, the Veteran's representative argued that the Veteran's recent hospitalization should be considered in evaluating his service-connected seizure disorder.  VA treatment records document a hospitalization in October 2011 for opioid detoxification and in November 2011 and March 2012 for back pain due to osteomyelitis.  However, there is no record of any recent hospitalization for the Veteran's service-connected seizure disorder.  

The Veteran was also afforded VA examinations in September 2010 and November 2012 in connection with his claim.  Both examiners noted the lack of any treatment for seizures, including any prescription to control the Veteran's seizures.  However, the VA medical records dated in March 2012 note a new prescription for Gabapentin.  A new prescription could suggest a possible worsening.  Therefore, the Board finds that an additional VA examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his seizure disorder.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.  A specific request should be made for treatment records from any hospitalizations.

The RO/AMC should also obtain any relevant, outstanding VA medical records dated since January 2013.

2.  After completing the foregoing development, the RO/AMC should afford the Veteran a VA examination to ascertain the current severity and manifestations of his seizure disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's disability.

The examiner should report all signs and symptoms necessary for evaluating the disability under the rating criteria. In particular, the examiner should indicate the frequency of the major and minor seizures.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing these actions, the RO/AMC should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

4.  Thereafter, the RO/AMC should consider all of the evidence of record, and readjudicate the issues on appeal.  If the benefit sought is not granted, the RO/AMC should issue a Supplemental Statement of the Case and allow the Veteran and his attorney an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



